Citation Nr: 0012614	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  92-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

This matter was previously before the Board in February 1994, 
August 1995, and October 1998.  On each occasion, the issue 
was remanded to the RO for additional development.  

A hearing was conducted at the RO in June 1992.


REMAND

As noted above, this matter was remanded by the Board in 
October 1998 so that additional development of the evidence 
could be accomplished.  At that time, in pertinent part, the 
Board indicated that:

3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

Review of the record shows that the RO sent letters to the 
veteran seeking the above-mentioned information in both 
November 1998 and May 1999.  Additional review of the record 
shows that the veteran did not respond to either letter.  

Also included as part of the Board's October 1998 was the 
following:

4.  Regardless of the veteran's response, 
the RO should review the file and prepare 
a summary of all the claimed stressors, 
the veteran's units, assignments, and 
duties.  This summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the 
United States Army and Joint Services 
Environmental Support Group (ESG)], 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

Review of the record reveals that, as noted by the veteran's 
accredited representative in April 2000, the instructions of 
the October 1998 remand have not been met.  Specifically, the 
RO did not comply with the provisions cited above in 
paragraph number 4.  

The United States Court of Appeals for Veterans Claims 
(Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  

The Board points out that VA's duty to assist the veteran in 
the proper development of his claim is "not always a one-way 
street" and that the appellant must be prepared to cooperate 
with the VA's efforts to obtain all relevant evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and Olson v. 
Principi, 3 Vet. App. 480, 483 (1993).

In order to ensure the veteran's right of due process, and to 
ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should again ask the veteran 
to provide a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

The veteran should also be informed that 
he must be prepared to cooperate with the 
VA's efforts to obtain all relevant 
evidence.  See Wood, Olson, supra.  

2.  Subsequently, the RO should, whether 
or not the veteran responds to the above-
mentioned developmental inquiry, review 
the file and prepare a summary of all the 
claimed stressors, the veteran's units, 
assignments, and duties.  This summary 
and all associated documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
[previously the United States Army and 
Joint Services Environmental Support 
Group (ESG)], 7798 Cissna Road, 
Springfield, VA 22150.  See VA MANUAL 
M21-1, Part VI, Paragraph 7.46 (1992).  
They should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.

3.  After completion of the requested 
development, the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, including PTSD, 
should be re-adjudicated by the RO. 

Thereafter, if the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and an opportunity to respond.  The 
case should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


